EXHIBIT 10.26

Amendment No. 6

To the

Master Procurement Agreement

Between

Arbinet-thexchange, Inc. and Tekelec

This Amendment No. 6 is effective as of this 2lst day of December, 2005
(“Amendment No. 6 Effective Date”), between Arbinet-thexchange, Inc., a Delaware
corporation, having an office at 460 Herndon Parkway, Herndon, VA 10004
(“Customer”) and Tekelec, a California corporation, having an office at 3605
East Plano Parkway, Plano, Texas 75074 (“Tekelec”). All capitalized terms set
out below shall have the meaning set forth for such terms in the Agreement.

WHEREAS, Customer and Tekelec entered into a Master Procurement Agreement dated
March 7, 2003, as amended by Amendments 1 through 5; and

WHEREAS, Customer and Tekelec now wish to further amend the Agreement to, among
other things, extend the term of the Volume Commitment for 2005 established in
Amendment No.2.

NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

 

1. Customer and Tekelec hereby agree to extend the date by which Customer may
satisfy the annual Volume Commitment for 2005 from December 31, 2005 to March 3,
2006 (“Extended Date”).

 

2. This Amendment, together with the Agreement, contains Tekelec’s and
Customer’s entire understanding with respect to the subject matter herein and
supersedes all prior agreements and understandings, written or otherwise between
Tekelec and Customer with respect thereto. Except as expressly modified in this
Amendment, all terms and conditions of the Agreement and

currently effective amendments remain in full force and effect.

IN WITNESS WHEREOF, Customer and Tekelec have caused this Amendment No. 6 to be
signed by their duly authorized representatives as of the date first set forth
above.

 

Arbinet-thexchange, Inc.     Tekelec

/s/ Peter P. Sach

   

/s/ Lori G. Craven

Signature     Signature

Peter P. Sach

   

LORI CRAVEN

Typed or Printed Name     Typed or Printed Name

CIO & SVP Operations

   

EVP

Title     Title

Confidential Information